NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                            

                           <3 OFI'ICE




                                                                                                    .~   ........ ..-..~......-......

               IN THE SUPREME COURT OF THE STATE OF WASHINGTON


              TERESA SCHMIDT,                                )
                                                             )
                                Petitioner,                  )                   No. 88460-9
              v.                                             )
                                                             )                     En Bane
              TIMOTHY P. COOGAN and DEBORAH                  )
              COOGAN, and the marital community              )
              comprised thereof; and THE LAW                 )         Filed       OCT 0 9 2014
                                                                               -----------------
              OFFICES OF TIMOTHY PATRICK                     )
              COOGAN and all partners thereof,               )
                                                             )
                                 Respondents.                )
                                                             )


                        WIGGINS, J.-This legal malpractice case presents two questions that we

              have never before addressed. The first is whether the elements of legal malpractice

              include the collectibility of an underlying judgment. Jurisdictions are split. We adopt

              the growing trend to make the uncollectibility of an underlying judgment an affirmative

              defense that negligent attorneys must plead and prove.        The second is whether

              emotional distress damages are available in legal malpractice cases. We hold that

              the facts of this case do not support an award of emotional distress damages.

                                              FACTS AND PROCEDURE

                        In December 1995, Teresa Schmidt slipped and fell while visiting a Tacoma

              Grocery Outlet. She retained Timothy Coogan to represent her in a claim against the

              store. On December 21, 1998, just days before the statute of limitations ran, Coogan
                                              
          Schmidt   v. Coogan et ux. et at., No. 88460-9

          filed a complaint naming the wrong defendant. He subsequently filed two amended

          complaints, but the trial court dismissed the case as barred by the statute of

          limitations.

                   Schmidt then filed a complaint against Coogan, asserting claims for negligence

          and breach of contract. The case went to trial in November 2003, and the jury returned

          a verdict in favor of Schmidt in the amount of $32,000 for past economic damage and

          $180,000 for noneconomic damages. The trial court granted a new trial on the issue

          of damages only, finding that Coogan was denied a fair trial. Schmidt's counsel gave

          an improper closing argument, and the damages were so excessive as to

          unmistakably indicate that the verdict was the result of passion and prejudice. The

          Court of Appeals affirmed the trial court's order granting a new trial on damages. 1

                   In March 2010, Schmidt moved for leave to amend the complaint to add a claim

          for outrage/reckless infliction of emotional distress. She alleged that Coogan

          harassed, intimidated, and belittled her when she raised the problem of the statute of

          limitations before it expired. 2    During the 2003 trial, the jury was instructed to

          determine general damages arising out of Coogan's conduct and malpractice. In the

          second trial, however, Coogan challenged the availability of general damages in legal




          1The Court of Appeals opinion followed our decision in Schmidt v. Coogan, 162 Wn.2d 488,
          173 P.3d 273 (2007). In Schmidt, we held that Schmidt produced enough evidence of Grocery
          Outlet's constructive notice of the dangerous condition to withstand a motion for judgment as
          a matter of law. /d. at 492-93. Therefore, we reversed the Court of Appeal's holding that
          Coogan should have been granted judgment as a matter of law and directed the court to
          consider the remaining issues on appeal. /d.
          2Schmidt worked at Coogan's law office for a portion of the time he was representing her.
          Their relationship extended beyond a simple attorney-client relationship.


                                                       2
                                          
          Schmidt   v. Coogan et ux. eta/., No. 88460-9

          malpractice cases.     Because her counsel could not find settled authority either

          affirming or denying the availability of emotional distress damages in Washington,

          Schmidt sought to add a claim that encompassed the damages. The trial court denied

          Schmidt's motion to amend. Schmidt also filed a motion for summary judgment on

          the availability of general damages and a motion in limine. The court denied both

          motions.

                   After Schmidt rested her case in the damages-only trial, Coogan moved for

          judgment as a matter of law. He argued that collectibility was an essential element of

          legal malpractice and that Schmidt presented no evidence that a judgment against

          Grocery Outlet would have been collectible. The court denied the motion, and the jury

          returned a verdict in favor of Schmidt for $83,733.16 plus interest.

                   Coogan appealed the jury verdict, arguing that the trial court should have

          granted his motion for judgment as a matter of law. Schmidt cross appealed on the

          ground that general damages are available in attorney malpractice claims and that the

          trial court erred in denying her motion to amend the complaint. The Court of Appeals

          concluded that collectibility was an essential component of damages that Schmidt

          failed to prove, and it reversed the trial court's denial of Coogan's motion for judgment

          as a matter of law. Schmidt    v.   Coogan, 171 Wn. App. 602, 604, 287 P.3d 681 (2012),

          review granted, 177 Wn.2d 1019, 304 P.3d 115 (2013).

                                                    ANALYSIS

                   The primary questions before us are (1) whether collectibility is an element of

          malpractice and (2) whether a plaintiff may recover emotional distress damages for

          legal malpractice. These are questions of law, which we review de novo. Cost Mgmt.


                                                        3
                                                 
          Schmidt v. Coogan et ux. et at., No. 88460-9


          Servs., Inc.   v.   City of Lakewood, 178 Wn.2d 635, 641, 310 P.3d 804 (2013).

                                                  I.   Collectibility

                   Our court has never addressed how the collectibility of an underlying judgment

          intersects with the elements of legal malpractice.              We hold that the burden of

          establishing collectibility is not on the plaintiff-client.       Rather, uncollectibility is an

          affirmative    def~nse   that a defendant-attorney must plead and prove.

                   Uncollectibility may be a relevant inquiry because it relates to proximate cause

          and damages elements of legal malpractice. The essential elements are:

                   "(1) The existence of an attorney-client relationship which gives rise to
                   a duty of care on the part of the attorney to the client; (2) an act or
                   omission by the attorney in breach of the duty of care; (3) damage to the
                   client; and (4) proximate causation between the attorney's breach of the
                   duty and the damage incurred."

          Ang v. Martin, 154 Wn.2d 477, 482, 114 P.3d 637 (2005) (quoting Hizey                         v.
          Carpenter, 119 Wn.2d 251, 260-61, 830 P.2d 646 (1992)). The measure of damages

          is the "amount of loss actually sustained as a proximate result of the attorney's

          conduct." Matson v. Weidenkopf, 101 Wn. App. 472, 484, 3 P.3d 805 (2000). If the

          underlying judgment was uncollectible, for example, due to insufficient assets or

          bankruptcy, the lost value of the judgment is not the proximate result of an attorney's

          negligence. The client could not have collected the judgment even if the attorney used

          reasonable care.

                     While U1e collectibility of an underlying judgment may be relevant, the great

          weight of public policy considerations support our holding that uncollectibility is an

          ·affirmative defense.       Traditionally, a majority of jurisdictions placed the burden of

          proving collectibility on the plaintiff. See McDow      v.   Dixon, 138 Ga. App. 338, 339, 226


                                                          4
                                              
          Schmidt v. Coogan et ux. eta/., No. 88460-9


          S.E.2d 145 (1976); Whiteakerv. State, 382 N.W.2d 112, 114-15 (Iowa 1986); Jernigan

          v. Giard, 398 Mass. 721, 723, 500 N.E.2d 806 (1986); Eno v. Watkins, 229 Neb. 855,

          857, 429 N.W.2d 371 (1988).          However, in more recent years, states have begun

          departing from this rule and have placed the burden on the defendant-attorney. See

          Power Constructors, Inc. v. Taylor & Hintze, 960 P.2d 20, 31 (Alaska 1998); Clary v.

          Lite Machines Corp., 850 N.E.2d 423, 440 (Ind. Ct. App. 2006); Jourdain v. Dineen,

          527 A.2d 1304, 1306 (Me. 1987); Teodorescu v. Bushnell, Gage, Reizen & Byington,

          201 Mich. App. 260, 268, 506 N.W.2d 275 (1993); Hoppe v. Ranzini, 158 N.J. Super.

          158, 171, 385 A.2d 913 (1978); Carbone v. Tierney, 151 N.H. 521, 533, 864 A.2d 308

          (2004); Kituskie v. Corbman, 552 Pa. 275,285, 714A.2d 1027 (1998).

                     The traditional approach rests primarily on the theory that it is consistent with

          tort law: plaintiffs may recover only the amount that will make them whole (and not a

          windfall), and the plaintiff must prove both proximate cause and injury. See Klump v.

          Duffus, 71 F.3d 1368, 1374 (7th Cir.1995); McKenna v. Forsyth & Forsyth, 280A.D.2d

          79, 84, 720 N.Y.S.2d 654 (2001 ). This approach overlooks major policy concerns.

                     First, the traditional approach unfairly presumes that an underlying judgment is

          uncollectible when the record is silent. See Power Constructors, lnc., 960 P .2d at 31-

          32.    The presumption is unnecessary and requires a client to always prove the

          opposite, even when there is no real question regarding solvency.                Generally,

          collectibility is an issue only after the client has established the existence of a fiduciary

          relationship, the failure of the attorney to exercise due care, the attorney's negligence

          resulted in losing a valid claim (i.e., proving the "case within a case"), and the amount

          of the lost judgment. The need to establish collectibility is the result of an attorney's


                                                         5
                                             
          Schmidt v. Coogan et ux. eta/., No. 88460-9


          established malpractice atthis point in the trial. It is a burden created by the negligent

          attorney . The presumption that a judgment would have been uncollectible places an

          unfair burden on the wronged client.

                   Second, the negligent attorney is in as good a position, if not better, than the

          client to discover and prove uncollectibility. If the underlying judgment would have

          been uncollectible, the original attorney should have advised his client of this fact.

          Failing to do so is negligent and, potentially, a breach of the attorney-client fiduciary

          relationship.   Here, Coogan undertook an investigation of whether the slip-and-fall

          case was a good faith lawsuit when he represented Schmidt. Coogan testified by

          deposition (in a statement not placed into evidence before the jury) that an insurance

          company representative for Tacoma Grocery Outlet confirmed insurance coverage on

          more than one occasion. This suggests that the attorney is in a better position than

          the client to establish uncollectibility because the attorney has investigated the

          underlying claim closer to the time of the accident.

                   Third, the traditional approach has the unfortunate effect of introducing

          evidence of liability insurance into every legal malpractice case. The rules of evidence

          and the case law generally prohibit introducing evidence of liability insurance in

          negligence cases. See ER 411; Todd v. Harr, Inc., 69 Wn.2d 166, 168, 417 P.2d 945

          (1966) ("[T]he fact that a personal injury defendant carries liability insurance is entirely

          immaterial, and the deliberate or wanton injection of this matter into the case by

          plaintiff is ground for reversal."); Kappelman v. Lutz, 141 Wn. App. 580, 590, 170 P.3d

          1189 (2007) ("[T]he fact that a defendant in a personal injury case carries -liability

          insurance is not material to the questions of negligence and damages."). Our holding


                                                        6
                                            
          Schmidt v. Coogan et ux. et at., No. 88460-9


          is more consistent with this rule by limiting introduction of evidence of liability

          insurance to a subset of the cases, i.e., when an attorney raises uncollectibility as an

          affirmative defense.

                   Fourth, a delay usually, if not always, ensues between the original injury and

          the legal malpractice action.      The delay may hinder the client's ability to gather

          evidence of collectibility. Here, Schmidt fell in 1995 and nearly two decades later this

          case is still unresolved.      In that amount of time, companies may have failed,

          ownerships changed, and other circumstances may have made evidence of

          collectibility unavailable.   It is unfair to place this burden on plaintiffs when the

          attorney's negligence created the delay in the first place. See Kituskie, 552 Pa. at

          283, 285.

                   Fifth, clients are further burdened because requiring them to prove collectibility

          ignores the fact that judgments are valid for 10 years after entry in Washington and

          may be renewed thereafter.         See RCW 4.56.190; 28 MARJORIE DICK ROMBAUER,

          WASHINGTON PRACTICE: CREDITORS' REMEDIES-DEBTORS' RELIEF§ 7.8 (1998 & Supp.

          2014); see also Hoppe v. Ranzini, 158 N.J. Super. 158, 169-71, 385A.2d 913 (1978).

          This is significant because people and entities have financial positions that change

          over time.     If a judgment would not have been immediately collectible against the

          original defendant, it may have become collectible over time.         Ignoring this reality

          unfairly harms clients. It also seems to go against the guiding principle in tort law,

          which '"is to make the injured party as whole as possible through pecuniary

          compensation."' 16 DAVID K. DEWOLF & KELLER W. ALLEN, WASHINGTON PRACTICE:




                                                         7
                                           
          Schmidt v. Coogan et ux. eta/., No. 88460-9


          TORT LAW AND PRACTICE § 6:1, at 259 (2013) (quoting Shoemake ex ref. Guardian V.

          Ferrer, 168 Wn.2d 193, 198, 225 P.3d 990 (201 0)).

                   Sixth, placing the burden of disproving collectibility on the negligent attorney

          acknowledges the important fiduciary relationship between client and attorney. See

          1-/oppe, 158 N.J. Super. at 171. The traditional approach places every burden on the

          client. Our holding is more balanced. It requires the client to prove the existence of

          a fiduciary relationship, that the attorney did not exercise proper care, that this

          negligence caused the loss of a judgment, and the amount of that loss.             If the

          wrongdoer believes the lost judgment amount could not have been collected from

          original defendant, the burden is on him or her to establish the fact as an affirmative

          defense.

                   After weighing these policy concerns, we conclude that the plaintiff-client does

          not bear the burden of establishing collectibility. Rather, a negligent attorney may

          raise uncollectibility as an affirmative defense to mitigate or eliminate damages.

                   Coogan did not argue in either of the two trials that a judgment against Grocery

          Outlet would be uncollectible. Nor did he argue that collectibility was an affirmative

          defense.     He argued in an oral motion for judgment as a matter of law only that

          Schmidt presented no evidence of collectibility, and the judge did not err in denying

          his motion because Schmidt presented sufficient evidence of damages. Therefore,

          we reverse the Court of Appeals. Coogan is not entitled to a third trial concerning

          whether he may prove the affirmative defense.

                   The concurrence argues that we should not address the merits of Coogan's

          collectibility argument for two reasons: it was not raised in the first trial and Coogan


                                                        8
                                           
          Schmidt v. Coogan et ux. eta/., No. 88460-9


          invited the error when he successfully moved at the second trial to exclude evidence

          of Coogan's malpractice insurance policy.         While we are sympathetic with the

          unfairness of allowing Coogan to raise this issue for the first time after the case had

          been pending for several decades and after multiple appellate reviews, we address

          the issue because it is important and in order to provide guidance on legal malpractice

          cases in the future.

                   Our appellate rules allow us to decline to address on appeal issues

          inadequately raised at the trial court, but they do not require us to decline

          consideration of such issues. RAP 2.5(a) ("The appellate court may refuse to review

          any claim of error which was not raised in the trial court." (emphasis added)). Our

          rules also encourage us to decide cases on the merits, not on procedural flaws. RAP

          1.2(a) ("These rules will be liberally interpreted to promote justice and facilitate the

          decision of cases on the merits. Cases and issues will not be determined on the basis

          of compliance or noncompliance with these rules except in compelling circumstances

          where justice demands[ subject to timeliness exceptions not relevant here].")

                   The concurrence would also decline to address collectibility on the ground of

          invited error, reasoning that Coogan succeeded in excluding evidence that the grocery

          store was insured-.thus providing an asset making any judgment collectible-and

          then arguing that Schmidt failed to present any evidence of collectibility. Coogan's

          argument to exclude evidence of insurance was inconsistent with his argument that

          Schmidt was required to prove collectibility, but it did not lead to invited error because

          the trial court did not decide whether collectibility was an element of legal malpractice.




                                                        9
                                           
          Schmidt v. Coogan et ux. eta/., No. 88460-9


          Instead, the trial court held that collectibility was outside the scope of the remanded

          trial on damages.

                    The issue of collectibility was extensively briefed by the parties in almost

          every brief filed here and in the Court of Appeals. The issue is of first impression in

          Washington State, and we granted review in order to address it. Making collectibility

          an element of a legal malpractice claim would be a major change in litigating these

          cases in Washington. While we respect the differing opinion of the concurrence, this

          was an appropriate case in which to exercise our discretion to resolve the issue.

                                                 II.    Damages

                   Schmidt also argues that the trial court and the appellate court denied her right

          to recover emotional distress damages and attorney fees. The measure of damages

          is the "amount of loss actually sustained as a proximate result of the attorney's

          conduct."     Matson, 101 Wn. App. at 484.           We hold that the plaintiff in a legal

          malpractice case may recover emotional distress damages when significant emotional

          distress is foreseeable from the sensitive or personal nature of representation or when

          the attorney's conduct is particularly egregious.           However, simple malpractice

          resulting in pecuniary loss that causes emotional upset does not support emotional

          distress damages.       Here, the nature of representation was not sensitive nor was

          Coogan's conduct particularly egregious.           We hold that Schmidt is not entitled to

          attorney fees.

                   Because no Washington case has settled whether emotional distress damages

          are available in a legal malpractice action, we look to the availability of emotional




                                                        10
                                              
          Schmidt   v. Coogan et ux. eta/., No. 88460-9

          distress damages under other Washington claims and consider the rules developed

          in other jurisdictions.

                   We begin by analyzing the availability of emotional distress damages in

          Washington. When emotional distress is the sole damage resulting from negligent

          acts, our court is cautious in awarding damages. See Bylsma          v. Burger King Corp.,
          176 Wn.2d 555, 560-61, 293 P.3d 1168 (2013). Originally, we adopted a general rule

          of "no liability for mental distress" when a "defendant's actions were negligent and

          there was no impact to the plaintiff .... " Hunsley       v. Giard, 87 Wn.2d 424, 432, 553
          P.2d 1096 (1976). However, we departed from this rule and now allow recovery when

          a plaintiff's emotional distress is "within the scope of foreseeable harm ... , a

          reasonable reaction given the circumstances, and . . . manifest by objective

          symptomatology." Bylsma, 176 Wn.2d at 560.

                   Our reluctance to award emotional distress damages absent an impact in

          negligence cases contrasts starkly to emotional distress damages for intenJional torts.

          "From early in its history, this court has allowed recovery for damages for mental

          distress ... when the defendant's act was willful or intentional." Hunsley, 87 Wn.2d

          at 431; see Kloepfel v. Bokor, 149 Wn.2d 192, 201, 66 P.3d 630 (2003) (intentional

          infliction of emotional distress); Birchler      v. Castello Land Co., 133 Wn.2d 106, 116,
          942 P.2d 968 ( 1997) (violation of the timber trespass statute); Cagle     v. Burns & Roe,
          Inc., 106 Wn.2d 911, 914-18, 726 P.2d 434 (1986) (wrongful discharge in violation of

          public policy). We have also allowed emotional distress damages in a variety of other

          statutory and common law tort claims. See Chuang Van Pham              v. Seattle City Light,
          159 Wn.2d       527,      533-38,   151   P.3d    976 (2007) (Washington      Law Against


                                                           11
                                          
          Schmidt       v. Coogan et ux. eta/., No. 88460-9

          Discrimination, ch. 49.60 RCW); Bergerv. Sonneland, 144 Wn.2d 91, 112-·13, 26 P.3d

          257 (2001) (medical malpractice under chapter 7.70 RCW based on unauthorized

          disclosure by a physician of confidential information); Whaley v.Dep't of Soc. &Health

          Servs., 90 Wn. App. 658, 674, 956 P.2d 1100 (1998) (breach of professional duty by

          a day care provider); Price v. State, 114 Wn. App. 65, 71-74, 57 P.3d 639 (2002)

          (wrongful adoption). With the increasing availability of emotional distress damages,

          we see no reason to categorically preclude the damages in attorney malpractice

          actions.

                   We now turn to the issue of when emotional distress damages are available for

          attorney negligence.         To determine whether emotional distress damages are

          compensable, we should consider the foreseeability of emotional distress.            See

          Hunsley, 87 Wn.2d at 435 ("The element of foreseeability plays a large part in

          determining the scope of defendant's duty."). In Bylsma, we noted that the court has

          allowed emotional distress damages in cases concerning "emotionally laden personal

          interests, and [when] emotional distress was an expected result of the objectionable

          conduct .... " 176 Wn.2d at 561 (emphasis added). The nature of the parties'

          relationship is also relevant to foreseeability of emotional distress damages. See

          Price    v.   State, 114 Wn. App. 65, 71-74, 57 P.3d 639 (2002). In Price, the Court of

          Appeals stated:

                          The availability of emotional distress damages depends on
                   whether the parties had a relationship that preexisted the defendant's
                   breach of duty. If the parties lacked a preexisting relationship, and the
                   defendant's breach was negligent rather than intentional, emotional
                   distress damages are available only if the plaintiff proves "objective
                   symptomatology." If the parties had a preexisting relationship, the
                   availability of emotional distress damages turns generally on the


                                                       12
             .                          
          Schmidt v: Coogan et ux. et a/., No. 88460-9


                   characteristics of the particular relationship. If the relationship was
                   primarily economic, emotional distress damages may not be available.
                   If the relationship was not primarily economic, emotional distress
                   damages may be available.

          /d. at 71 (footnotes omitted). The relationship in Price was between an adoption

          agency and prospective adoptive parents. /d. at 73. The Court of Appeals held that

          the relationship was "not merely economic, and a reasonable person standing in the

          defendant's shoes would easily foresee that its breach is likely to cause significant

          emotional distress." /d.

                   Other jurisdictions consider the foreseeability of emotional distress when

          deciding whether to award emotional distress damages. See RESTATEMENT (THIRD)

          OF THE LAW GOVERNING LAWYERS § 53 cmt. g at 393 (2000) ("General principles

          applicable to the recovery of damages for emotional distress apply to legal-

          malpractice actions. In general, such damages are inappropriate in types of cases in

          which emotional distress is unforeseeable. Thus, emotional-distress damages are

          ordinarily not recoverable when a lawyer's misconduct causes the client to lose profits

          from a commercial transaction, but are ordinarily recoverable when misconduct

          causes a client's imprisonment.").

                   Many jurisdictions do not allow emotional distress damages for legal

          malpractice unless there has been an intentional act, egregious conduct, or physical

          injury. See Vincent v. De Vries, 2013 VT 34,193 Vt. 57 4, 72 A. 3d 886, 894-95. Other

          courts allow recovery when a '"lawyer is contracted to perform services involving

          deeply emotional responses in the event of a breach."' /d. at 894-95 (quoting Miranda

          v. Said,   noted at 820 N.W.2d 159, 2012 WL 2410945, at *4 (Iowa Ct. App. 2012)).



                                                         13
                                             
           Schmidt v. Coogan et ux. et at., No. 88460-9


          This has included cases in which "legal malpractice [led] to a loss of liberty or of one's

          child, as contrasted with purely pecuniary loss." /d. at 895.

                    For example, a Florida court created a narrow exception to its impact rule for

           certain legal malpractice claims. Rowell v. Holt, 850 So. 2d 474 (Fla. 2003). The

           exception applies when a harm is grievous and foreseeable. See id. at 478-81. The

          , court held that a plaintiff could recover emotional distress damages when he "had

           been wrongfully arrested and confined" and had given his attorney the documents

           necessary to "secure his immediate release .... " /d. at 479. The attorney did not

           give the documents to the "judge as the judge had specifically instructed," and a

           lengthy period of wrongful confinement resulted. /d. at 479-80. The rule was narrow:

                    The instant case does not simply involve negligence arising from
                    insufficient preparation, incomplete investigation, legal ineptitude, or any
                    other subjective indicia of a lawyer's performance. To obtain his client's
                    release, [petitioner's] attorney ... needed only to deliver, transmit, or
                    hand over to the judge the document which he had been provided and
                    which he held in his hands.

           /d. at 481. The exception created by the Florida court follows the national trend of

           allowing emotional distress damages when the attorney's actions are particularly

           egregious and the harm is both great and foreseeable.

                    Having examined Washington law and explored the rule in other jurisdictions,

           we hold that emotional distress damages are available for attorney negligence when

           emotional distress is foreseeable due to the particularly egregious (or intentional)

           conduct of an attorney or the sensitive or personal nature of the representation. Here,

           the facts do not warrant damages for emotional distress.           Schmidt experienced a

           pecuniary loss when Coogan negligently failed to perfect her personal injury lawsuit,



                                                          14
                                                 
          Schmidt v. Coogan et ux. eta/., No. 88460-9


          and this lawsuit compensates her for that loss . Additionally, the subject matter of the

          litigation was not particularly sensitive: she did not lose her freedom and Coogan's

          actions were not egregious. Therefore, we affirm the trial court's rulings concerning

          the availability of general and emotional distress damages.

                   The dissent misreads our opinion and accordingly expends considerable

          energy defeating an imaginary straw man. The dissent accuses us of "[i]nsisting that

          emotional distress damages require a showing that the attorney's actions were

          'particularly egregious,"' dissent at 1. 3 We have quite clearly said that egregious

          action is one way of establishing a claim for emotional distress damages: "emotional

          distress damages are available for attorney negligence when emotional distress is

          foreseeable due to the particularly egregious (or intentional) conduct of an attorney or

          the sensitive or personal nature of the representation." Supra p. 14; accord supra p.

          10. In other words, egregious action is sufficient, but not necessary.

                   The dissent urges that the attorney-client relationship should lead us to

          conclude that emotional distress damages are available without proof of physical

          impact or objective symptomatology. Dissent at 3. Nothing in this opinion requires

          either impact or symptomatology.

                   The dissent criticizes our characterization of Schmidt's harm as primarily

          pecuniary, citing testimony from the underlying trial. /d. This is another misreading of



          3 We  do not understand the dissent's accusation that our opinion "discounts the special nature
          of the attorney-client relationship and relies on a faulty analogy between attorney malpractice
          claims and negligent infliction of emotional distress ... claims involving strangers." Dissent
          at 1. Unlike the dissent, we have considered out-of-state authorities and a leading treatise on
          lawyers, all analyzing this very issue in the context of lawyering. It is the dissent that ranges
          far afield of the attorney-client relationship.

                                                         15
                                           
          Schmidt v. Coogan et ux. eta/., No. 88460-9


          our opinion. Two types of emotional distress damages are involved here: Schmidt's

          emotional distress caused by her underlying injury and Schmidt's emotional distress

          caused by defendant-attorney Coogan. The emotional distress damages at issue in

          this appeal are the emotional distress damages caused by Coogan, not the damages

          caused by her fall in the grocery store. The dissent cites only to emotional distress

          caused by the grocery store fall, which does not support a conclusion that it is

          foreseeable that Coogan's malpractice might cause emotional distress damages to

          Schmidt. /d.

                   The dissent argues that we should analogize legal malpractice claims against

          attorneys to insurance bad faith cases in order to determine the recoverability of

          emotional distress damages. /d. This argument places the cart before the horse in

          that we have never before addressed the availability of emotional distress damages

          for insurance bad faith, and the dissent cites only one case asserting without analysis

          that emotional distress damages are recoverable for insurance bad faith. See dissent

          at 5 (citing Miller v. Kenny, 180 Wn. App. _, 325 P.3d 278, 293 (2014) (citing

          Anderson     v.   State Farm Mut. Ins. Co., 101 Wn. App. 323, 333, 2 P.3d 1029 (2000))).

          Anderson simply cites to Coventry Assocs.          v.   American States Insurance Co., 136

          Wn.2d 269, 961 P.2d 933 (1998).           Neither Miller nor Anderson actually analyzes

          emotional distress damages. They simply say that insurance bad faith is a tort, and

          therefore emotional distress damages are available.               Miller, 325 P.3d at 293;

          Anderson, 101 Wn. App. at 333. Coventry simply says that general tort damages are

          available for insurer bad faith. 136 Wn.2d at 285. In other words, the dissent relies

          on three bad faith cases that fail to analyze the availability of emotional distress


                                                        16
                                              
          Schmidt   v. Coogan et ux. eta/., No. 88460-9

          damages in the context of insurance bad faith, and that say nothing about legal

          malpractice.

                   Moreover, attorney malpractice differs considerably from insurer bad faith. 4 We

          have not articulated a sufficiently narrow definition of insurance bad faith to use it as

          a model to determine attorney malpractice. See, e.g., Tank v. State Farm Fire & Cas.

          Co., 105 Wn.2d 381, 386, 715 P.2d 1133 (1986) ("an insurer must deal fairly with an

          insured, giving equal consideration in all matters to the insured's interests"); Smith v.

          Safeco Ins. Co., 150 Wn.2d 478, 484, 78 P.3d 1274 (2003) ("To succeed on a bad

          faith claim, the policyholder must show the insurer's breach of the insurance contract

          was 'unreasonable, frivolous, or unfounded"' (quoting Overton      v.   Canso!. Ins. Co., 145

          Wn.2d 417, 433, 38 P.3d 322 (2002))); Beset        v.   Viking Ins. Co. of Wisconsin, 146

          Wn.2d 730, 737, 49 P.2d 887 (2002) ("The[se] principles ... do not depend on how

          an insurer acted in bad faith. Rather, the principles apply whenever an insurer acts in

          bad faith, whether by poorly defending a claim under a reservation of rights, refusing

          to defend a claim, or failing to properly investigate a claim." (citations omitted)).

          Additionally, insurance bad faith does not constitute a single body of law; it "derives

          from statutory and regulatory provisions, and the common law." St. Paul Fire & Marine

          Ins. Co. v. On via, Inc., 165 Wn.2d 122, 128, 196 P.3d 664 (2008). Insurance bad faith



          4 The negligence basis for attorney malpractice and the bad faith standard are distinct
          theories of liability. Coventry, 136 Wn.2d at 280 (noting that "an insured is not entitled
          to base a bad faith or [Consumer Protection Act, chapter 19.86 RCW] claim against
          its insurer on the basis of a good faith mistake"); First State Ins. Co. v. Kemper Nat'/
          Ins. Co., 94 Wn. App. 602, 612, 971 P.2d 1133 (1999) ("the plaintiff is entitled to a jury
          verdict on theories of either neglige·nce or bad faith, independent of each other
          because a party may fail to use ordinary care yet still not act in bad faith" (footnote
          omitted)).

                                                       17
                                         
          Schmidt v. Coogan et ux. eta/., No. 88460-9


          claims are often brought under common law, the Insurance Fair Conduct Act (ch.

          48.30 RCW), and the Consumer Protection Act (ch. 19.86 RCW).              Each of these

          causes of action offers unique remedies. See RCW 19.86.090 (attorney's fees

          available for Consume·r Protection Act claims); RCW 48.30.015(2) (treble damages

          available for Insurance Fair Conduct Act claims); Wash. State Physicians Ins. Exch.

          & Ass'n v. Fisons Corp., 122 Wn.2d 299, 318, 858 P.2d 1054 (1993) (emotional

          distress damages unavailable for Consumer Protection Act claims). Importing

          insurance bad faith standards into the arena of attorney malpractice will only cause

          confusion. The analogy between insurance bad faith and attorney malpractice must

          await a fuller exploration than either the dissent or the parties have offered.

                   Schmidt also argues that plaintiffs in legal malpractice claims should recover

          the cost of obtaining the malpractice award. She argues that it is within the scope of

          foreseeability that a client will incur additional attorney fees, expert fees, and other

          costs when an attorney commits malpractice. Schmidt offers no case law to support

          her position. In fact, our case law does not support an award of attorney fees in

          attorney malpractice cases.     Perez v. Pappas, 98 Wn.2d 835, 845, 659 P.2d 4 75

          (1983) (Our court rejected the client's argument that "a defendant is always liable for

          attorney fees when a lawsuit results from the defendant's breach of fiduciary duties."

          We held that the trial court properly refused to award attorney fees.); Shoemake v.

          Ferrer, 143 Wn. App. 819, 830-31, 182 P.3d 992 (trial court abused its discretion by

          awarding attorney fees to the injured client), aff'd on different grounds, 168 Wn.2d

          193, 225 P.3d 990 (201 0); Kelly v. Foster, 62 Wn. App. 150, 153-55, 813 P.2d 598

          (1991) (trial court did not abuse its discretion when it denied attorney fees). Attorney


                                                        18
                                            
          Schmidt v. Coogan et ux. eta/., No. 88460-9


          fees are not awarded to plaintiffs in other tort cases, including other forms of

          malpractice. See Cosmo. Eng'g Grp., Inc. v. Ondeo Degremont, Inc., 159 Wn.2d 292,

          296-97, 149 P.3d 666 (2006) ("The general rule in Washington, commonly referred to

          as the 'American rule,' is that each party in a civil action will pay its own attorney fees

          and costs. This general rule can be modified by contract, statute, or a recognized

          ground in equity." (citations omitted)); Jaramillo v. Morris, 50 Wn. App. 822, 826-27,

          750 P.2d 1301 (1988) (court reversed attorney fee award because the claims

          concerned professional negligence/malpractice and were not a violation of the

          Consumer Protection Act).      It would be anomalous to award attorney fees in this

          context but not in other tort cases.

                   The facts in Shoemake are similar to the facts of our case. The Shoemakes

          were seriously injured in a car accident, they hired an attorney to represent them, and

          the attorney failed to perfect the lawsuit before the statute of limitations ran. 143 Wn.

          App. at 821. The case was initially dismissed, but the attorney convinced the court to

          reinstate the claim. /d. at 821-22. He failed to appear for the scheduled trial, and the

          court dismissed the Shoemakes' complaint. /d. at 822. The attorney never told the

          Shoemakes about the events; instead, he lied to them for years. !d. The trial court

          awarded the Shoemakes attorney fees, but the Court of Appeals reversed the award.

          /d. at 823, 832. It rejected the argument that an injured client was entitled to attorney

          fees in a "malpractice action based on their breach of fiduciary duty claims."

          Shoemake, 143 Wn. App. at 830. "Attorney fees may be awarded only if authorized

          by contract, statute, or a recognized ground in equity." /d. The court concluded that

          "breach of fiduciary duty by a lawyer is not a recognized equitable ground upon which


                                                        19
                                                
          Schmidt v. Coogan et ux. eta/., No. 88460-9


          to award attorney fees under Washington law, the trial court erred in [awarding

          attorney fees]." /d. The Court of Appeals also noted, '"Washington courts have not

          recognized the ordinary legal malpractice action as one in which attorney's fees can

          be recovered as part of the cost of litigation."' /d. at 832 (quoting Kelly, 62 Wn. App.

          at 155). We denied review of the attorney fee award issue while accepting review of

          other issues. Shoemake, 168 Wn.2d at 197.

                   The approach taken by the court in Shoemake follows the rule as sefout in the

          Restatement:

                   Like other civil litigants, the winning party in a malpractice action
                   ordinarily cannot recover its attorney fees and other expenses in the
                   malpractice action itself, except to the limited extent that the jurisdiction
                   allows the recovery of court costs. The rule barring fee recovery has
                   exceptions, which may be applicable in a malpractice action in
                   appropriate circumstances. For example, many jurisdictions allow
                   recovery of attorney fees against a plaintiff or defendant that litigates in
                   bad faith.

          RESTATEMENT (THIRD) OF LAW GOVERNING LAWYERS § 53 cmt. fat 392-93. We hold

          that plaintiffs in legal malpractice cases are not automatically entitled to attorney fees.

                   None of the remaining issues presented by Schmidt are errors or merit

          discussion. 5




          5 The trial court did not err when it denied Schmidt's motion to amend to add a claim for
          outrage/reckless infliction of emotional distress. The Court of Appeals held, "[T]he trial court
          did not abuse its discretion in denying Schmidt's motion to amend her complaint because she
          sought to amend the complaint only after an undue delay and an amended complaint would
          have worked an undue hardship on Coogan's defense." Schmidt, 171 Wn. App. at 611-12.
          The court noted that the amendment wa·s proposed "well over a decade after the alleged
          infliction of emotional distress occurred, and well after the first trial established Coogan's
          liability for negligence in failing to comply with the statute of limitations .... " /d. at 612.
          Allowing the amendment "would have broadened the trial's scope and forced Coogan to
          reformulate his defense strategies." /d. We agree. It was not an error to deny the motion to
          amend.

                                                        20
                                        
          Schmidt v. Coogan et ux. eta!., No. 88460-9


                                               CONCLUSION

                   We reverse the Court of Appeals and affirm the trial court's judgment. We hold

          that the uncollectibility of an underlying judgment is an affirmative defense to legal

          malpractice that defendant-attorneys must plead and prove. We also hold that the

          trial court properly denied emotional distress damages because Coogan's actions

          were not particularly egregious, nor was the subject matter personal.




                                                        21
                                  
              Schmidt v. Coogan et ux. eta/., No. 88460-9




                      WE CONCUR.




                                                            22
                                                 
          Schmidt v. Coogan, No. 88460-9
          Fairhurst, J. (concurring)




                                                    No. 88460-9

                   FAIRHURST, J. (concurring)-! agree with the lead opinion that the Court

          of Appeals should be reversed. However, I believe it is unnecessary and improper

          for this court to hold that collectibility is an affirmative defense under the facts of

          this case. 1 Rather than fashion new rules of law, I would simply affirm the trial

          court's denial of Timothy P. Coogan's motion for judgment as a matter of law. I

          would hold Coogan could not raise collectibility in the damages only trial because

          Coogan ( 1) failed to expressly raise collectibility as an issue in the first jury trial and

          (2) sought to exclude insurance evidence from the damages only trial.

                   This case has a long and tortured history. The events began almost 20 years

          ago when Teresa Schmidt slipped and fell at a Tacoma grocery store on December

          23, 1995. In January 1996, Schmidt retained attorney Coogan to handle her personal

          injury suit against the store. In 2000, Schmidt filed this attorney malpractice suit

          against Coogan for his failure to perfect her claim. In 2003, a jury entered a verdict

          against Coogan for $32,000 in past economic damages and $180,000 for




                   1
                    Also under the facts of this case emotional distress damages are not available.
                                                            1
                                        
          Schmidt v. Coogan, No. 88460-9
          Fairhurst, J. (concurring)



          noneconomic damages.             Coogan moved for a new trial, remittitur, and

          reconsideration, claiming Schmidt failed to prove the grocery store had notice of the

          hazardous condition, a necessary element of the underlying claim. The trial court

          granted a new trial on the issue of damages only on the basis that Coogan was denied

          a fair trial.

                    Specifically, the court found that a new trial on damages was warranted

          because (1) Schmidt's counsel improperly promoted awarding punitive damages

          during closing arguments to the jury, (2) the damages were so excessive as to

          unmistakably indicate that the verdict must have been the result of passion and

          prejudice, (3) the verdict for noneconomic damages was not supported by the

          evidence, and (4) the trial court improperly allowed the lack of Schmidt's insurance

          testimony to be presented during the course of trial.

                    Both parties appealed the trial court's decision. Schmidt v. Coogan, noted at

          134 Wn. App. 1055, 2006 WL 2556633. Schmidt claimed the trial court erred in

          overturning the jury's damage award. 2006 WL 2556633, at* 1. Coogan claimed

          Schmidt failed to prove the elements of her underlying claim. !d. The Court of

          Appeals agreed with Coogan, reversing and remanding the case for dismissal. !d.

          On appeal, this court reversed the Court of Appeals decision, holding there was

          sufficient evidence to support the jury's verdict with respect to the underlying slip


                                                       2
                                        
          Schmidt v. Coogan, No. 88460-9
          Fairhurst, J. (concurring)



          and fall. Schmidt v. Coogan, 162 Wn.2d 488, 492, 173 P.3d 273 (2007). The court

          remanded for consideration on the remaining issues. I d. at 493.

                   On remand, the Court of Appeals affirmed the trial court order granting a new

          trial limited to the issue of damages. Schmidt v. Coogan, noted at 145 Wn. App.

          1030, 2008 WL 5752059. The Court of Appeals found that the trial court did not

          abuse its discretion in granting a new trial on damages only because Schmidt proved

          no factual basis for the jury's award of $32,000 for past economic damages. 2008

          WL 5752059, at* 1. The Court of Appeals mandated the case back to the trial court

          for a new trial on damages. I d.

                   On remand for the damages only trial, Coogan sought to confine Schmidt's

          damages to "what [Schmidt would] have gotten in her claim against the Grocery

          Outlet" if Coogan had done his job properly.        Verbatim Report of Proceedings

          Motion in Limine (Aug. 20. 201 0) at 21. Pretrial, Coogan never directly briefed or

          argued the issue of collectibility. Coogan alleges he raised collectibility in a motion

          contesting Schmidt's motion for summary judgment on the issue of general damages

          by discussing Lavigne v. Chase, Haskell, Hayes & Kalamon, PS, 112 Wn. App. 677,

          50 P.3d 306 (2002) and by quoting and attaching an 86 page article in support of his

          motion in limine on the issue of general damages.




                                                      3
                                          
          Schmidt v. Coogan, No. 88460-9
          Fairhurst, J. (concurring)



                   Neither reference was focused on collectibility. Coogan was arguing that

          Schmidt's damages should be limited to actual damages.              During the pretrial

          proceedings, Coogan never directly stated that collectibility was a necessary element

          of Schmidt's case. To the contrary, Coogan affirmatively moved for and the trial

          court granted a motion in limine that excluded a reference to the grocery store's

          msurance.

                   The first time Coogan expressly raised collectibility was in an oral motion to

          dismiss following the completion of Schmidt's case-in-chief during the damages

          only trial. 3 Verbatim Tr. of Proceedings (Aug. 25, 2010) at 503-04. His counsel

          stated:

                           One element in a legal malpractice case is proof that if, in fact,
                    the lawyer had done a better job and there would have been a better
                    result, that they actually wouldn't have been able to collect on that
                    result. In other words, collectability is an essential element of the
                    plaintiffs case.

                          There has been no evidence presented in this case, none
                    whatsoever, as to whether or not even if Mr. Coogan had handled this
                    case right, even if Mr. Coogan had taken it to a jury trial and got a
                    verdict for Ms. Schmidt that that verdict would have been collectible.
                    That is an essential element of their case, they put on no proof;
                    therefore, dismissal is warranted.

          !d. at 504.

                    The trial court then asked Coogan's counsel whether collectibility is an

          element of malpractice or a component of damages. !d. at 507. Counsel responded:

                                                        4
                                          
          Schmidt v. Coogan, No. 88460-9
          Fairhurst, J. (concurring)



                            Element two, proximate cause is what I'm talking about here.
                     They're still going to have to prove proximate cause of damages. And
                     in this context, [Schmidt] has to prove that but for his negligence, she
                     would have faired [sic] better. An element of that concept and that goes
                     to the value of the underlying claim. An element of that concept is the
                     plaintiffs burden of proof collectability.

          Id.   The trial court denied the motion to dismiss, finding that collectibility was

          outside the scope of the damages only trial: "[T]his case is not about any element of

          malpractice other than damages and proximate cause as it relates to damages. If there

          was a question as to collectability, that should have been addressed at the first trial.

          This trial is about damages only." Id. at 508.

                     In August 2010, the jury returned a verdict in favor of Schmidt for $3,733.16

          in past economic damages and $80,000.00 in noneconomic damages.                   Coogan

          moved for judgment as a matter of law and for a new trial on the basis that Schmidt

          failed to prove collectibility, an essential element of a legal malpractice claim. The

          trial court denied the motions.

                     Coogan appealed, claiming the trial court erred by denying his motion for

          judgment as a matter of law. The Court of Appeals reversed the trial court's denial

          of Coogan's motion for judgment as a matter of law and remanded for dismissal of

          Schmidt's claim. Schmidt v. Coogan, 171 Wn. App. 602, 611,287 P.3d 681 (2012).

          The court first determined Coogan preserved the issue of collectibility for appeal,



                                                         5
                                             
              Schmidt v. Coogan, No. 88460-9
              Fairhurst, J. (concurring)



              reasoning collectibility is a component for damages. !d. at 609. Further, the court

              held that Schmidt failed to prove collectibility. Id. at 611.

                     I believe the trial court properly denied Coogan's motion for judgment as a

              matter of law. First, Coogan did not expressly raise collectibility as an issue in the

              first trial. He raised it when this case was almost 15 years old and after there had

              been multiple appellate reviews. If collectibility was an issue, it should have been

              raised during the first jury trial. If collectibility had been argued successfully in the

              first trial, there would have been a defense verdict and the case would have been

              over. I would hold, as the trial court did, that the claim of collectibility had no place

              in the damages only trial.

                       Second, collectibility was not at issue in the damages only trial because during

              pretrial proceedings Coogan moved to exclude evidence of the grocery store's

              insurance. To support the exclusion of insurance information, among other exhibits,

              Coogan reasoned,

                       a number of these exhibits are now irrelevant given the fact that this
                       case is now limited to a new trial on the issues of damages only. In
                       other words, any exhibit submitted by the plaintiff that relates to
                       liability should be excluded as generally being irrelevant ... as well as
                       unduly confusing and prejudicial.

              Resp't's Mot. for Recons. (of Court of Appeals decision, filed Nov. 16, 2012), App.

              at 22.     Specifically, Coogan objected to "Exhibit 1. Cover of Coogan's file


                                                           6
                                            
              Schmidt v. Coogan, No. 88460-9
              Fairhurst, J. (concurring)



              regarding Ms. Schmidt; this exhibit is objected to on the grounds that it clearly

              depicts the words 'Safeco' on its cover thus inappropriately references insurance

              which as discussed above is inadmissible." Id. Schmidt demurred, and the trial

              court granted the motion in limine.

                     Coogan's motion in limine evidences that at the beginning of the damages

              only trial, he did not consider insurance relevant. However, insurance would be

              relevant if collectibility was an issue. Under the invited error doctrine, Coogan

              waived the right to complain of the fact that Schmidt did not present any evidence

              of collectibility. The invited error doctrine prohibits a party from setting up an error

              in the trial court and then complaining about it on appeal. In re Pers. Restraint of

              Tortorelli, 149 Wn.2d 82, 94, 66 P.3d 606 (2003). Here, Coogan moved to exclude

              the exact type of evidence that he later claimed Schmidt had to present in order to

              prevail in her case.

                     I would reverse the Court of Appeals and hold that collectibility was not at

              issue in the damages only trial because it was not raised during the first jury trial and

              Coogan invited error by moving to exclude evidence of insurance during the

              damages only trial.       Although there may be unanswered questions about

              collectibility, this case is not the proper vehicle to decide them.




                                                         7
                           
              Schmidt v. Coogan, No. 88460-9
              Fairhurst, J. (concurring)




                                                    ~(!
                                                    qmy~¢P.-r,




                                                8
                                                


          Schmidt v. Coogan, et ux., et al.




                                                    No. 88460-9




                      STEPHENS, J. (dissenting)-The attorney-client relationship is vital to the

          functioning of our justice system. The lead opinion erodes the trust that is central

          to this relationship by erecting artificial barriers to a client's ability to fully recover

          damages against a negligent attorney. Insisting that emotional distress damages

          require a showing that the attorney's actions were "particularly egregious," lead

          opinion at 14, the lead opinion discounts the special nature of the attorney-client

          relationship and relies on a faulty analogy between attorney malpractice claims and

          negligent infliction of emotional distress (NIED) claims involving strangers. It

          would make more sense to analogize attorney malpractice claims to tort claims in

              other fiduciary contexts more closely resembling the attorney-client relationship.

              Because such damages should be allowed, where proved, I respectfully dissent. 1

                      The lead opinion begins its analysis by discussing claims between strangers

              and noting that historically, Washington courts were cautious to award emotional


                      1
                       I agree with the lead opinion that collectability is an affirmative defense, not an
              element of every plaintiff-client's case. Lead opinion at 4. This dissent addresses only
              the issue of emotional distress damages in attorney malpractice cases.
   Schmidt
               v.   et
                    Coogan,                    
                               ux., et al., 88460-9         J. Dissent)
                                                    (Stephens,              




          distress damages. Lead opinion at 9. This reasoning relies on the refrain that "a
          negligent act should have some end to its legal consequences." Hunsley v. Giard,
          87 Wn.2d 424, 435, 553 P.2d 1096 (1976). But, Washington has moved away
          from the reasoning of Hunsley and allows recovery "when a plaintiffs emotional
          distress is 'within the scope of foreseeable harm ... , a reasonable reaction given
          the circumstances, and ... manifest by objective symptomology. "' Lead opinion
          at 11 (alterations in original) (quoting Bylsma v. Burger King Corp., 176 Wn.2d

          555, 560, 293 P.3d 1168 (2013)).
                 As the lead opinion acknowledges, there are numerous circumstances where
          the State's interest in protecting members of the public supersedes any reluctance
          to recognize valid emotional distress and does not require a physical impact or
          "objective symptomology." Lead opinion at 10-11 (citing Chuang Van Pham v.
          Seattle City Light, 159 Wn.2d 527, 533-38, 151 P.3d 976 (2007) (emotional

          distress damages available for ethnic and race discrimination under Washington's
          Law Against Discrimination, ch. 49.60 RCW); Berger v. Sonneland, 144 Wn.2d
          91, 113, 26 P.3d 257 (2001) (emotional distress damages available for medical

          malpractice); Whaley v. State, 90 Wn. App. 658, 674, 956 P.2d 1100 (1998)
          (emotional distress damages for breach of professional duty by a day care
          provider)). These situations reveal a common thread justifying the imposition of

           liability for emotional distress: a special relationship based on trust. When such a
           special relationship exists,




                                                    -2-
   Schmidt
               v.   et
                    Coogan,                    
                               ux., et al., 88460-9         J. Dissent)
                                                    (Stephens,                



                [i]t is not merely economic, and a reasonable person standing in the
                defendant's shoes would easily foresee that its breach is likely to cause
                significant emotional distress. It will support emotional distress damages
                without proof of physical impact or objective symptomatology.

          Price v. State, 114 Wn. App. 65, 73, 57 P.3d 639 (2002). In Price the court held

          that emotional distress damages were available against an agency that negligently

          facilitated a wrongful adoption.      We should recognize that the attorney-client

          relationship is similarly a special relationship.

                 Instead, the lead opinion places a new restriction on plaintiffs alleging legal

          malpractice: they must prove the attorney's negligence was "particularly

          egregious." Lead opinion at 9. "Egregious" means "[e]xtremely or remarkably

          bad." BLACK'S LAW DICTIONARY 629 (10th ed. 2014). The lead opinion provides

          no additional guidance on how plaintiffs might show this. Yet, the lead opinion

          holds as a matter of law that Coogan's actions were not egregious. Lead opinion at

          14-15. Coogan failed to file a personal injury lawsuit against the correct defendant

          before the statute of limitations ran. Schmidt repeatedly inquired about the case,

          and Coogan ridiculed her for not trusting him. These actions look "remarkably

          bad" to me.

                 The lead opinion also characterizes Schmidt's harm as primarily pecuniary,

          though her testimony at trial suggested that her personal injury has materially

          affected every aspect of her life. Id. at 15-16; Pet'r's Suppl. Br. App. at 22-36.

          The authorities the lead opinion cites to draw a dividing line between negligence

          that foreseeably causes emotional distress and negligence that produces only

          economic losses do not support cutting off Schmidt's emotional distress damages.


                                                     -3-
   Schmidt
               v.   et
                    Coogan,                    
                               ux., et al., 88460-9         
                                                    (Stephens,        
                                                               J. Dissent)             




          Lead opinion at 12-13 (citing Vincent v. DeVries, 2013 VT 34, 193 Vt. 574, 72

          A.3d 886, 894-95 (2013); RESTATEMENT (THIRD) OF THE LAW GOVERNING

          LAWYERS § 53 cmt. g (1998)). Rather, they speak to commercial transactions or

          purely pecuniary losses. A personal injury involves much more. As the Court of

          Appeals recognized in Price, emotional distress damages are appropriate when

          negligence occurs in the context of a relationship preexisting the defendant's duty,

          i.e., within a special relationship. Price, 114 Wn. App. at 71.

                There is a significant difference between the relationship of a tortfeasor and

          a bystander and between an attorney and a client. While a negligent driver might
                                              .
          not foresee that his negligent driving will cause emotional distress to a stranger, an

          attorney handling a personal injury case can foresee that negligent performance

          might cause emotional distress to the client.       Our NIED rule anticipates the

          tortfeasor/bystander scenario, and applies in the particular situation where a

          plaintiff "observ[es] an injured relative at the scene of an accident after its

          occurrence and before there is substantial change in the relative's condition or

          location." Hegel v. McMahon, 136 Wn.2d 122, 132, 960 P.2d 424 (1998). I do not

          see why the lead opinion chose to analogize this situation to the present case,

          where an attorney, who owes specified fiduciary duties to a client, violates those

          duties and causes both financial and emotional harm to the client.

                 A far better analogy is to torts involving special relationships. Consider, for

          example, insurance bad faith, which involves a quasi-fiduciary relationship. "An

          action for bad faith handling of an insurance claim sounds in tort." Safeco Ins. Co.


                                                    -4-
   Schmidt
               v.   et
                    Coogan,                    
                               ux., et al., 88460-9         
                                                    (Stephens,        
                                                               J. Dissent)              




          of Am. v. Butler, 118 Wn.2d 383, 389, 823 P.2d 499 (1992). "Claims of insurer

          bad faith 'are analyzed applying the same principles as any other tort: duty, breach

          of that duty, and damages proximately caused by any breach of duty."' Mut. of

          Enumclaw Ins. Co. v. Dan Paulson Constr., Inc., 161 Wn.2d 903, 916, 169 PJd 1

          (2007) (quoting Smith v. Safeco Ins. Co., 150 Wn.2d 478, 485, 78 P.3d 1274

          (2003)). Emotional distress damages are recognized in this context based on the
          relationship of trust between the insurer and insured. As the Colorado Supreme

          Court explained:

                [I]nsurance contracts are unlike ordinary bilateral contracts. First, the
                motivation for entering into an insurance contract is different. Insureds
                enter into insurance contracts for the financial security obtained by
                protecting themselves from unforeseen calamities and for peace of mind,
                rather than to secure commercial advantage. Second, there is a disparity of
                bargaining power between the insurer and the insured; because the insured
                cannot obtain materially different coverage elsewhere, insurance policies
                are generally not the result of bargaining.

          Goodson v. Am. Standard Ins. Co. of Wis., 89 P.3d 409, 414 (Colo. 2004) (citations

          omitted); see also Miller v. Kenny, 180 Wn. App. 722, 802, 325 P.3d 278 (2014)

          (explaining that tort damages for insurance bad faith in Washington include

          emotional distress damages).

                 Many of the same characteristics are equally prominent in the attorney client
          relationship. People turn to attorneys to help them recover after calamities occur.

          People hire attorneys for the peace of mind that comes from having the assistance
          of a professional, rather than facing a lawsuit alone. Attorneys inherently have

          more bargaining power than their clients when entering into a contract for service,



                                                    -5-
     v.
          Schmidt      et
                  Coogan,                   
                             ux., eta!., 88460-9         
                                                 (Stephens,        
                                                            J. Dissent)              




          if for no other reason than such contracts are legal documents; laypeople hire

          attorneys primarily because they need assistance to understand the legal
          consequences of events and documents.

                These considerations appear in this case as well.          Schmidt suffered
          significant injuries from an unexpected slip and fall at a grocery store. Lead
          opinion at 1; Pet'r's Suppl. Br. App. at 12-34. These injuries interfered with her
          relationships and work. Pet'r's Suppl. Br. App. at 12-34. She sought legal counsel

          because she needed professional assistance in order to bring her claims. Id. at 40-
          41. Coogan prepared a contingency fee arrangement without any bargaining with
          Schmidt. Id. at 39-40. There is no evidence in the record to suggest that Schmidt
          had a realistic chance of finding a substantially different arrangement with another
          attorney. See Goodson, 89 P.3d 409. And, Schmidt continued relying on Coogan
          because she trusted him. Pet'r's Suppl. Br. App. at 55. Certainly the relationship
          between attorney and client here was no less one of trust than the insurer/insured
          relationship. The lead opinion offers no justification for cutting off the emotional
          distress damages in this true fiduciary relationship when an insured would be
          entitled to pursue such damages against a negligent insurer in a quasi-fiduciary
          relationship.
                In the end, the lead opinion's rule rests on the wrong analogy, that ofNIED

          claims between strangers. It reflects nothing more than a judicial determination
          that emotional distress damages are unforeseeable in this context. The proffered
          rationale for erecting a barrier to recovery is the lead opinion's conclusion that


                                                   -6-
     v.
          Schmidt      et
                  Coogan,                   
                             ux., eta!., 88460-9         
                                                 (Stephens,        
                                                            J. Dissent)                     




          Schmidt suffered merely a "pecuniary loss" and that the subject matter of her
          personal injury suit "was not particularly sensitive" because "she did not lose her
          freedom and Coogan's actions were not egregious." Lead opinion at 14. Given
          that other classes of fiduciaries and quasi-fiduciaries do not receive the special
          protections that attorneys do under the lead opinion's rule, I find this unsatisfying.
          The special relationship between attorneys and their clients should not shield
          attorneys whose malpractice foreseeably causes emotional distress. Rather, the

          special relationship should allow for greater recovery because of the greater harm
          that a negligent attorney may inflict upon a trusting client. I respectfully dissent.




                                                     -7-
   Schmidt
               v.    et
                     Coogan,                    
                                 ux., et al., 88460-9        J. Dissent)
                                                      (Stephens,            




                                                          '-~42
                                                          ~«{7




                                                    -8-